Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered June 4, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*329The court properly ordered closure of the courtroom during the undercover officer’s testimony since she continued to work in the immediate vicinity where defendant had been arrested, had several pending criminal court cases stemming from arrests in that area, had previously received threats to her safety, knew personally a fellow undercover officer who was harmed upon discovery of his true identity, feared for her safety and effectiveness as an undercover officer, and habitually testified in closed courtrooms when testifying in similar matters (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002).
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in response to defense arguments, and that the summation did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.